Citation Nr: 1004021	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-26 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to special monthly death pension based on the 
need for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	B.R. 




WITNESS AT HEARING ON APPEAL

Appellant's son ("B.R.")


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to 
August 1944.  He died on April [redacted], 2007.   The appellant is 
his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2009, the appellant's son presented testimony at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  The appellant was not able to travel and 
be present at the hearing.  The appellant's son is also 
representing the appellant, pursuant to 38 C.F.R. § 14.630, 
which permits any person to prepare, present, and prosecute 
one claim, provided that a properly executed power of 
attorney is filled out and a statement is signed by the 
representative and the claimant that no compensation will be 
charged or paid for the services. 

In July 2009, the Board requested two specialist medical 
opinions in this case from the Veterans Health Administration 
(VHA).  38 C.F.R. § 20.901(a) (2009); see 38 U.S.C.A. §§ 
5109(a), 7109(a) (West 2002).  The reports, both dated in 
August 2009, have been associated with the claims folder.  As 
required by law and regulation, the Board provided the 
appellant with copies of these reports and afforded her time 
to respond with additional evidence or argument.  See 38 
C.F.R. § 20.903 (2009).  In response, the appellant's son (as 
her representative) submitted an October 2009 statement with 
a waiver of RO consideration of this evidence.  Id.  
Therefore, the case is again ready for Board consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2007.  The primary causes 
of death listed on the Veteran's death certificate are 
pneumonia due to respiratory insufficiency due to chronic 
obstructive pulmonary disease (COPD) due to atrial 
fibrillation.  The death certificate indicated that tobacco 
use "probably" contributed to the Veteran's causes of 
death.  

2.  At the time of his death, the Veteran had three service-
connected disabilities: psychoneurosis (subsequently assessed 
as posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling; bilateral conjunctivitis, rated as 10 percent 
disabling; and residuals of a shrapnel wound to the right 
heel, rated as 10 percent disabling.  

3.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran's 
service-connected psychiatric disability contributed to his 
death by causing his long history of tobacco use.  

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
is moot.

5.  The claim for DIC compensation is a greater benefit than 
an award of death pension based on the need for aid and 
attendance.  Therefore, the claim for increased death pension 
is moot.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the Veteran's service-connected psychiatric disability 
materially contributed to his death.  38 U.S.C.A. §§ 101(16), 
1103, 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.310, 
3.312, 3.300 (2009).

2.  The claim for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22 (2009).

3.  The claim for entitlement to death pension benefits based 
on the need for regular aid and attendance or by reason of 
being housebound is dismissed.  38 U.S.C.A. § 1541 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.23 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2009).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In any event, since the 
Board is granting the cause of death claim, there is no need 
to discuss in detail whether there has been compliance with 
the notice and duty to assist provisions of the VCAA because 
even if, for the sake of argument, there has not been, this 
is inconsequential and, therefore, at most harmless error.  
See 38 C.F.R. § 20.1102.  In addition, since the cause of 
death award provides the greatest available benefit, the 
remaining issues on appeal are moot.    

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to 
the standards applicable to disability compensation, his 
surviving spouse is generally entitled to DIC.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); 
see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's 
death is service connected if it resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.  

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a Veteran during active duty service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  Service 
connection, however, is not precluded where the disability or 
death resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service.  38 
C.F.R. § 3.300(b)(1).  For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the Veteran's use 
of tobacco products during service.  Id.  

VA's Office of General Counsel has held that the legal bar to 
service connection for a disability or death attributable to 
tobacco use does not bar a finding of secondary service 
connection for a disability or death related to the Veteran's 
use of tobacco products after the Veteran's service, where 
that disability or death is proximately due to or aggravated 
by a service-connected disability that is not service 
connected on the basis of being attributable to the Veteran's 
use of tobacco products during service.  VAOPGCPREC 6-2003 
(October 28, 2003).  In other words, secondary service 
connection may be established for disability or death related 
to post-service tobacco use that is the result of or 
aggravated by a service-connected disability unrelated to 
tobacco use.  See id.  The opinion further held that VA 
adjudicators must resolve (1) whether the service-connected 
disability caused the Veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability or death may be 
service-connected.  See id. 

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death. 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) a previously nonservice-connected disability that was in 
fact incurred or aggravated by service; (2) or an already 
service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion 
is not always required to establish such a nexus.  See id.  
As pertinent to this holding, the Federal Circuit has also 
previously rejected as "too broad" the proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Cause of Death

In this case, the Veteran died on April [redacted], 2007.  The 
primary causes of death listed on the Veteran's death 
certificate are pneumonia due to respiratory insufficiency 
due to COPD due to atrial fibrillation.  Significantly, the 
physician who wrote the death certificate indicated that 
tobacco use "probably" contributed to the Veteran's causes 
of death.  At the time of his death, the Veteran had the 
following service-connected disabilities: psychoneurosis 
(subsequently assessed as PTSD), rated as 70 percent 
disabling; bilateral conjunctivitis, rated as 10 percent 
disabling; and residuals of a shrapnel wound to the right 
heel, rated as 10 percent disabling.  In addition, he also 
had been in receipt of a total disability (i.e., 100%) rating 
due to individual unemployability (TDIU) since March 5, 2000.  

The appellant contends that the Veteran's service-connected 
psychiatric disability was a contributory cause of death.  
Specifically, the appellant believes that the Veteran's 
service-connected psychiatric disability caused him to use 
tobacco both during service and post-service for over 50 
years, leading to the respiratory causes of his death.  In 
essence, the appellant asserts his post-service tobacco use 
was secondary to anxiety from his service-connected 
psychiatric disorder.  The appellant criticizes VA for a lack 
of proper post-service treatment for the Veteran's 
psychiatric disability, causing him to self-medicate with 
tobacco.  According to the appellant, lack of proper 
treatment for the Veteran's psychiatric symptoms prevented 
him from quitting his nicotine dependency.  Thus, she 
assessed that the Veteran's service-connected psychiatric 
disability was a contributory cause of death.  See March 2008 
and October 2009 lay statements from appellant's son; 
September 2008 Substantive Appeal; April 2009 hearing 
testimony at pages 3-6.  

Service treatment records (STRs) dated from 1942 to 1944 
confirm in-service treatment for psychiatric problems after 
combat at Guadalcanal.  A STR dated in October 1942 also 
mentions a history of tobacco use.  But during service, there 
was no treatment for any of the respiratory causes of death 
listed on the Veteran's death certificate.  Post-service, VA 
treatment records and examinations document continuing 
tobacco use.  Notably, in a November 1974 statement from the 
Veteran himself, he stated that he started to smoke in-
service due to anxiety, and he eventually developed emphysema 
as a result.  

The Board does not dispute that the Veteran's long history of in-
service and post-service tobacco use contributed to the 
respiratory causes of his death.  But the law prohibits service 
connection of a death or disability on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by a Veteran during active duty service.  38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300(a).  

Therefore, the central issue in this case is whether the 
Veteran's service-connected psychiatric disability contributed to 
his death by causing him to use tobacco after service and that 
such tobacco use for many years after service caused or 
contributed to cause pneumonia, respiratory insufficiency and/or 
chronic obstructive pulmonary disease which ultimately led to the 
Veteran's.  38 C.F.R. §§ 3.1(k), 3.303; 3.310, 3.312; VAOPGCPREC 
6-2003.  In this regard, in July 2009, on its own initiative and 
pursuant to VA regulation, the Board requested an expert opinion 
from VHA pulmonary and psychiatric specialists seeking to answer 
this question.  Based on a review of the claims folder, they were 
requested to answer whether it is at least as likely as not (50 
percent or more probable) that the Veteran's service-connected 
psychiatric disability contributed to or caused the Veteran's use 
of tobacco products after service, leading to his eventual death.  

In response, two medical opinions were received from the VHA 
in August 2009.  One opinion was from a pulmonary physician.  
The other opinion was from a psychiatrist.  The psychiatrist, 
Dr. M. Katz, M.D., opined that the Veteran's service-
connected psychiatric disability of PTSD "may have 
contributed, but it cannot be said with greater than 50% 
probability that it caused the Veteran's use of tobacco 
products after service, leading to his eventual death."  The 
pulmonary/critical care specialist, Dr. T. Waddington, M.D., 
opined that "[a]fter reviewing the literature and the case I 
can't definitely state at this time, that the patient's PTSD 
was at least 50% responsible for his continued nicotine use 
and eventual death."  Both physicians did not answer the 
question as specifically posed by the Board.  That is, 
neither of them appropriately applied the correct standard of 
"at least as likely as not."  

In any event, it is the reasoning of the two physicians that 
is crucial here.  In this respect, both physicians cited 
several positive factors that weigh in favor of the 
appellant's claim.  Dr. Katz explained that 45 percent of 
individuals with PTSD smoke which is greater than the general 
population of 21 percent.  He cited medical literature as 
revealing that there is a causal relationship between PTSD 
and smoking that may be bidirectional.  Dr. Katz added that 
PTSD symptoms may contribute to smoking and disrupt cessation 
attempts.  Dr. Waddington reflected that medical literature 
does support a causal relationship between PTSD and tobacco 
dependence.  A PTSD diagnosis is often associated with 
heavier smoking by Veterans.  In addition, Dr. Waddington 
assessed that the lifetime quit rate for smokers with no 
mental illness was 42.5 percent, while smokers with PTSD were 
able to quit only 28.4 percent of the time.  In addition, the 
appellant and her son's competent and credible lay 
observations of the Veteran during his lifetime also mirror 
some of the medical findings discussed above, regarding the 
difficulty the Veteran had quitting smoking due to his 
service-connected PTSD.  The Board finds that these medical 
opinions supply evidence in support of the appellant's claim, 
as well as against it.  Overall, these opinions were 
thorough, supported by explanations, and based on a review of 
the claims folder.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  In such situations, the benefit of the 
doubt is resolved in the appellant's favor.    Accordingly, 
service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appellant's cause of death claim is granted.     

Governing Laws and Regulations with Analysis for 38 U.S.C.A. 
§ 1318 Claim

If the Veteran's death is determined not to be service 
connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC 
may be established in the same manner as if the Veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the Veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
for a period of not less than five years from the date of his 
discharge or release from active duty or (3) was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.22(a) (effective Jan. 21, 2000).  

DIC benefits granted to a surviving spouse under § 1318 are 
paid in the same manner as if the Veteran's death were 
service connected.  See 38 U.S.C.A. § 1318(a).  In the 
present case, as DIC benefits have already been granted in 
this decision based upon the award of service connection for 
the cause of the Veteran's death, the alternative claim under 
§ 1318 is rendered moot.  The Court has indicated that, only 
if an appellant's claim for service connection for the cause 
of the Veteran's death is denied under 38 U.S.C.A. § 1310, 
does VA have to also consider an appellant's DIC claim under 
the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000).  That is, § 1318 provides an 
alternate basis for an award of DIC and does not provide any 
additional benefit for the appellant.  Section 1318 is only 
applicable if the Veteran's death is found to be nonservice-
connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of 
the grant of service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310 in the present case, 
the claim of entitlement to DIC under 38 U.S.C. § 1318 is 
moot, and the claim is dismissed.

In granting the award, the agency of original jurisdiction 
should determine whether a higher rate of compensation is 
warranted based on the need for aid and attendance.

Governing Laws and Regulations with Analysis for Special 
Monthly Death Pension Claim

Death pension is available to the "surviving spouse" of a 
Veteran because of his nonservice-connected death, as long as 
the Veteran served for the required period of time during 
wartime subject to certain income limitations.  See 38 
U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.23, 3.3(b)(4) (2009).  Moreover, increased death pension 
benefits are payable if the surviving spouse is in need of 
regular aid and attendance or is housebound.  38 U.S.C.A. 
§ 1541(d), (e); 38 C.F.R. §§ 3.23(a)(6)-(7), 3.351(a)(5).

A threshold consideration for entitlement to any type of 
death pension is that the Veteran's death is found to be 
nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  In the 
present case, as discussed above, DIC benefits have been 
granted based upon the award of service connection for the 
cause of the Veteran's death.  The grant of DIC benefits for 
cause of the Veterans death provides the greater award.  See 
38 U.S.C.A. § 1311, 1541.  

In light of the grant of DIC benefits for service connection 
for the cause of the Veteran's death under 38 U.S.C. § 1310, 
the claim of entitlement to increased special monthly death 
pension benefits under 38 U.S.C.A. § 1541(d) is moot, and the 
claim is therefore dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is 
dismissed. 

Entitlement to special monthly death pension based on the 
need for regular aid and attendance or by reason of being 
housebound is dismissed.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


